 MODINE MANUFACTURING CO.527Modine Manufacturing Company and InternationalUnion,United Automobile,Aerospace&Agricultur-al Implement Workers of America(UAW). Case 17-CA-5352May 11, 1973DECISION AND ORDERthat the stipulation of facts and documents is alreadya part of the record in Case17-RC-6777 ofwhich wehave taken official notice in fn.1, supra.Respondentthereafter filed a response to Notice To Show Causein the form of a Motion For Summary Judgment witha supporting brief.Uponthe entire record in this proceeding, theBoard makes the following:Upon a charge filed on October 2, 1972, by Interna-tional Union, United Automobile, Aerospace & Agri-cultural ImplementWorkers of America (UAW),herein called the Union, and duly served on ModineManufacturing Company, herein called the Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Acting Regional Director forRegion 17, issued a complaint on October 27, 1972,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Nation-al LaborRelationsAct, as amended. Copies of thecharge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on September 14,1972, following a Board election in Case 17-RC-6777the Union was duly certified as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate;' and that,commencing on or about September 28, 1972, and atall times thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On November 8, 1972, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaint.On November 29, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with exhibits attached. Subse-quently, on December 8, 1972, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not be grant-ed. On January 8, 1973, the parties filed a motion forstipulation of facts and inclusion of documents intothe record. This motion is granted, although we note'Official notice is taken of the record in the representation proceeding,Case 17-RC-6777,as the term"record"is defined in Secs. 102.68 and 102.69(f) of the Board'sRules and Regulations,Series 8, as amended.See LTVElectrosystems,Inc.,166 NLRB 938, enfd.388 F.2d 683(C.A. 4, 1968);Golden AgeBeverageCo.,167 NLRB151, enfd. 415 F.2d 26 (C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164NLRB 378, enfd.397 F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.Ruling on the Motions for Summary JudgmentThe Respondent's basic position in its answer to thecomplaint and response to the Notice To Show Causeis that it is not obligated to bargain with the certifiedUnion because the election and resulting certificationin Case 17-RC-6777 were invalid. This position ispremised upon the contention that the Board's refusalto conduct a hearing on the substantial and materialquestions of fact raised by the Respondent's excep-tions to the Regional Director's Report on Objectionsin the representation case thereby deprived it of dueprocess by not affording it an opportunity to litigatethese factual questions. In his Motion for SummaryJudgment, counsel for the General Counsel maintainsthat the Respondent is attempting to relitigate issueswhich were raised or could have been raised in therepresentation proceeding and which may not be reli-tigated herein. We agree with counsel for the GeneralCounsel.The record in Case 17-RC-6777 establishes that,pursuant to a Stipulation for Certification Upon Con-sent Election, an election was conducted on March20, 1972, among the employees of the Respondent inthe stipulated appropriate unit. The tally of ballotsshowed that of approximately 192 eligible voters, 181cast valid ballots, of which 93 were for the Union, 86for the Intervenor,' 2 for neither, and 1 ballot waschallenged.The Intervenor, thereafter, filed timely objectionsto conduct affecting the results of the election. Insubstance, the objections alleged (1) that the Unionhad made material misstatements to employees (a) asto wages and benefits it received for employees atanother plant of the Respondent and (b) as to theUAW strike vote and strike assistance; (2) that theemployees were not advised about the constitutionalprovisions concerning the Union's right toincreasedues and a local's lack of authority to raise or lowerdues without approval of the Union's regional direc-tor; and (3) that the Union's campaign literature im-plied that a "sweetheart" arrangement existedbetween the Respondent and Intervenor. After an ad-ministrative investigation, the Regional Director is-2 Sheet MetalWorkers'InternationalAssociation Local Union No. 2,AFL-CIO203 NLRB No. 77 528DECISIONSOF NATIONAL LABOR RELATIONS BOARDsued his Report on Objections and Recommendationsin which he recommended that the objections be over-ruled in their entirety and the Union certified.The Respondent and Intervenor thereafter filed ex-ceptions to the report. The Respondent requested ahearing on the issues raised by the objections. OnSeptember14, 1972,the Board issued its Decision andCertification of Representative in which, after consid-ering the Regional Director's report, the exceptions,and the entire record, it adopted the RegionalDirector's findings and recommendations and certi-fied the Union as the exclusive representative of theRespondent's employees in the appropriate stipulatedunit. In footnote 2, the Board, in the absence ofthe exceptions, adoptedpro forma,theRegionalDirector's recommendations that certain parts of theobjections be overruled and, with respect to the re-maining recommendations,it concluded that the ex-ceptions thereto did not raise substantial and materialissuesof fact or law which would warrant overrulingthe recommendations or require holding a hearing.It thus appears that in seeking a hearing herein theRespondent is merely reiterating the issues previouslyraised and considered in the underlying representa-tion case.It is well established that parties do not havean absolute right to a hearing on objections to theelection. It is only when the moving party presents aprima facieshowing of "substantial and material" is-suesthat he is entitled to an evidentiary hearing' Itis clear that, absent arbitrary action, this qualifiedright to a hearing satisfies all statutory and constitu-tional requirements.4It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.We note with particularity Respondent's continu-ing complaint that it has been deprived of a hearing,either in the underlying representation proceeding orMycalex Division of Spaulding Fibre Company,Inc, 200 NLRB No. 93,and cases cited therein.4 AmalgamatedClothing Workers of America v. N.LR.B.,424 F.2d 818, 828(C.A.D.C, 1970);N LR B v. Golden Age Beverage Co,415 F.2d 26,32 (C A.5, 1%9).5 SeePittsburgh Plate Glass Co v.N.LR.B.,313 U.S 146,162(1941), Rulesand Regulationsof theBoard,Secs.102.67(f) and 102 69(c).here, on the issue of whether certain statements madeby the petitioning (and victorious) Union shortlyprior to the election were sufficientlyserious misre-presentations as to justify setting aside the election onthe basis ofHollywood Ceramics Company, Inc.,140NLRB 221.As Respondent points out in its brief to us in thiscase,there are several recent cases in which certaincourts of appeals have held that we have erred infailing to direct hearings where alleged misrepresenta-tions wereasserted by respondentsas raisinga Holly-wood Ceramicsissue.In view of those cases, andRespondent's contentions here, it may be desirablefor usagainto set forth what we believe to be therelevant considerations-both legal and practical-inthese matters.Hollywood Ceramics,on its facts, involved a last-minuteunion handbill which grossly understated thewagerates paid by the employer, coupled with a veryconsiderably exaggerated statement of rates paid byunion-organized plants in the same industry, togetherwith references to incentive payments which theBoard found to be false and misleading, particularlyto a voting group which included a significant seg-ment of employees who could understand only Span-ish.In that factual context, this Board held that theelection should be set aside, and in our decision wearticulated the following principles:We believe that an election should be set asideonly where there has been a misrepresentation orother similar campaign trickery, which involves asubstantial departure from the truth,at a timewhich prevents the other party or parties frommaking an effective reply, so that the misrepre-sentation, whether deliberate or not, may rea-sonably be expected to have a significant impacton the election. However, the mere fact that amessage isinartistically or vaguely worded andsubject to different interpretations will not suff-ice to establish such misrepresentations as wouldlead us to set the election aside. Such ambiguities,like extravagant promises, derogatory statementsabout the other party, and minor distortions ofsome facts, frequently occur in communicationbetween persons. But even where a misrepresen-tation is shown to have been substantial, theBoard may still refuse to set aside the election ifit finds upon consideration of all the circum-stances that the statement would not be likely tohave had a real impact on the election. For exam-ple, the misrepresentation might have occurredin connection with an unimportant matter so thatit could only have hada de minimiseffect.Or, itcould have been so extreme as to put the employ- MODINE MANUFACTURING CO.529ees on notice of itslack of truth under the partic-ular circumstancesso that they could not rea-sonably haverelied on the assertion.Or, theBoard may find that the employeespossessedindependent knowledgewith whichto evaluatethe statements. [Footnotes omitted.]Over the yearssince1962, when theHollywood Ce-ramicscase issued,we have foundthat in a seeminglyever-increasing number of cases we arefaced withallegationsthat the principlesenunciatedin that lead-ing caseought to require thesetting aside of electionsbecause oneparty or another has departed from thetruthin the final stages of its campaigning.Were weto havefoundvalidity ina significantproportion ofsuch claims,we would findourselves setting asideelectionsin a verylarge number of electionsindeed.This isnot a surprisingphenomenon,since electioncampaigns are quitefrequently very vigorous andeven heated affairs, andare likelyto be even morevigorousand heated whentwo labor organizations, ashere,are competingfor the favor of the employees.Thus,in the intenselast day or two ofthe campaign,there is astrong tendency,as in political elections, forboth self-laudatorycomments and accusationsagainst one's rivalsto take onan added dimension ofdecibels and,unfortunately, to stretch or depart fromthe standards of absolutetruthand logicwhich onemightreasonablyexpect tofindin a politedebatingsociety.It thus becomes our recurringtask tomake a deter-mination,with the aid of such expertisein the field aswe may collectively have developed, as towhether thenature of such last-minutedeparturesis such as toconstitute a "substantial" departurefromthe truth, asto whetherthe issueinvolvedis itself "substantial," asto whetherit islikely to have "hada real impact onthe election,"as well as thecollateral, but notunrelat-ed issuesof whetherthere was time for an effectivereply, whether employees might reasonably have re-lied on the misrepresentation, and so on.We are also calledupon todecide, as here,whethera hearing todevelopthe facts is necessaryin order tomake the basic determinationsrequired, or whetherthe situation is onein which a further development ofthe facts would not assist us, either because the factsare essentiallyundisputedor because even the evi-dencewhich the objecting party insists could be devel-opedat a hearingwould, in any event, not be of sucha nature as to persuade us to set aside theparticularelection.Our judgments on these variousaspects of the ap-plicationofHollywood Ceramicsare, of course, sub-ject to court reviewin the course of a resulting 8(a)(5)proceeding,as, indeed,our judgment here may be.That is as it should be, but it occurs to us that we maynot have fully articulated some of the administrativeconsiderations which necessarily underlie our deter-minations in this areaand which, possibly asa resultof our failureto have done so, may not be fully under-stood.First, it is our understanding of the statutoryscheme that our function in conducting,and supervis-ing the conduct of, elections under Section 9 of theAct is essentially anadministrativefunction,and par-takes but indirectly of the quasi-judicial functions weperform in unfair labor practice proceedings underSection 10. Thus the practices and procedures whichwe have adopted over the years with respect to exa-mining conduct surrounding the balloting and ex-tending further into the examination of conductduring the campaign are not in fulfillment of a directstatutory command.The statute does not,in terms,specifically require any postelection investigation intosuch matters.Instead,these procedures are, and werefrom the beginning,administrative safeguards arrivedat and developed out of this Board's administrativeexpertise,in an attempt effectively to carry out theprimary administrative task of conducting electionsand maintaining the integrity of those election pro-cesses in such manner that they achieve and maintainacceptability in the industrial relations community.We think it important to emphasize the administra-tive nature of these functions because it is in thiscontext that we make our determinations,and theyought to be viewed in that setting, both by the partiesand, we think, by the reviewing judiciary.In making a decision as to whether we should issuea certificate following the conduct of an election orwhether we prefer,under all of the circumstances, todirect that the election be rerun,we must bear in mindmany factors, a number of which go well beyond theprivate interests or desires of the employer or the la-bor organizationswhich have participatedin the elec-tion.We must, for example,consider the prudenthusbandry of the funds appropriated to us for admin-istering this Act, and also the effect on our prompt-ness in handling not only the matter before us but alsothe handling of the myraid other matters regularlybrought to us for action by citizens entitled so to do.Both the holding of hearings and the rerunning ofelections obviously requires the expenditures of pub-licmoneys and the time of personnel who would oth-erwise be available for other matters,and there arealways many whichare urgent.The processing of 27,000 unfair labor practice charges and the conduct of9,000 elections each year is a task requiring manyhands, and to remain current in the totality of thisworkload demands that the time of our personnel beunder constant effective management.When,therefore, after any given election, we are 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresented with a claim that we ought not to issue acertificate or that we ought to hold further hearingsbefore bringing that matter to a close, we ought notbe casual or overready to agree either that the secretballot choice of a majority of the eligible voters, madeunder closely supervised balloting conditions, be dis-regarded or that it await finality while we undertakefurther administrative proceedings, and encouragefurther litigation. At least we must carefully weigh inthe balance whether considerations of protecting theintegrity of our elections are, under all of the circum-stances, sufficiently significant to warrant a furtherexpenditure of public funds, a further investment ofthe time of our personnel, and, as here, a delay in thecommencement of collective bargaining on behalf ofthe employees by the agent they have selected. Thesameis true, of course, where the union has beendefeated and brings before us the employer's allegedlyobjectionable conduct which, it urges, justifies a rerunelection. In these situations, we must be mindful thatanother election may in any event be held after ayear's wait, and sometimes our postelection proceed-ings themselves take that long, or longer, to complete.Where there is conduct which clearly puts in jeop-ardy the integrity of our election, we do not hesitateto make such investments of time and money, nor canwe then avoid the necessity of delay in making ourprocedures effective. But neither can we, as prudentadministrators, let too remote or too speculative ob-jections lead us to a ready willingness to accede to thedesires of self-interested election losers.All of this background must be borne in mind whenwe consider claims of last-minute misrepresentations.In electionsparticipated in by the body politic, suchmisrepresentations are wholly disregarded, insofar asany challenges to our state, local, or national electionsare concerned. We, underHollywood Ceramics,havethus opted for safeguards more rigorous than thoseapplied in thearenaof democratic procedures whichlie at the very heart of our form of government. Wehave thus, in entering this difficult area at all, exer-cised an abundance of administrative caution. In ap-plying that abundance of caution, however, webelieve we must again be cautious.We do not wish to have unrealistic standards, orinsist upon such improbable purity of word and deedthat we will obstruct or delay our administrative taskof conducting elections in so high a number of casesthat any hard-fought campaign will almost inevitablyresult in our elections being invalidated.Nor do we believe it wise to direct hearings as amatter of course in any case in which misrepresenta-tions are alleged to have been made, and thus regu-larly delay the intended effect of our elections andsubstantially divert the resources of this Agency fromthe host of other pressing matters demanding our at-tention. For our experience has taught us how easy itis for an objecting party in any heated campaign toseize upon some sentence, or some paragraph, in thefinal propaganda effort by one of the participants andfind therein a claimed departure from solid fact orobjective truth, and demand that we hold a hearing asto its verity and as to the still more elusive issues ofmateriality to the voter's choice and its probable-orpossible-impact on that choice.Those inherent dangers make it in some degreetempting to abandon the approach taken inHolly-wood Ceramics,but this we are not prepared to do.6Despite the fact that the voters in most of our elec-tions have benefited, along with the bulk of our citi-zenry, by improvements in our educational processes,and despite the fact that our elections have now be-come almost commonplace in the industrial world sothat the degree of employee sophistication in thesematters has doubtless risen substantially during theyears of this Act's existence, we are not yet ready tosay that we will leave all our voters in all of ourelections and in all circumstances to sort out, with noprotection from us, from among a barrage of flagrantdeceptive misrepresentations.But, we suggest, there must be a reasonably flexibleand not too constrained or rigidly controlled area leftfor administrative expertise in determining, in the bestjudgment we can muster from our knowledge andexperience in the field, and in the exercise of soundadministrative discretion, what circumstances justifyeither invalidating an election or holding a hearing onmisrepresentation issues.With that background, we turn now to Respon-dent's contention here that we should have held ahearing on the issue of alleged last-minute misrepre-sentations.The alleged misrepresentation involves statementsin certain leaflets distributed by the petitioningUnion, to the general effect that a strike vote, underthe UAW constitution and bylaws, requires a two-thirdsmajority in a secret ballot election conductedamong the union members working at the plant. Theleaflets were distributed on March 15 and 16 and theelection was on March 18.In asserting that a hearing is required to determinewhether these statements were last-minute misrepre-sentations requiring the setting aside of the election,it is argued to us that the UAW constitution does notrequire a strike vote by two out of three membersworking at the plant but instead requires only an af-6Member Penello does not agree that the Boardshouldcontinue to adhereto theHollywood Ceramicsrule.However,as that issue is not presented inthis case,he deems it appropriate to defer discussion of modification of therule to a future case. MODINEMANUFACTURING CO.531firmative voteby two outof three members attendinga called strike meeting.It is also asserted that such avote is not required if the International Union execu-tiveboardcalls a general strike,and it is further al-leged that thereare yet otherspecial situationsprovidedfor inthe UAWconstitution in which strikesmay be called without regard to a two-thirds vote. Itis further argued that the vote was close and that thecampaign included conflicting statements about a re-cent strike at the Employer's Paducah plant,thus justi-fying either a determination or a hearing on the issueof whether the alleged misrepresentations were mate-rial and whethertheymay have had a significant im-pact on the election.An examinationof the UAWconstitution revealsthat there are certain exceptionsto the two-thirds voterule, and it is conceivable that if we were to conducta hearing it might be possible to develop in depthevidence as to whether these exceptions have everbeen invoked and, if so, the frequencywith which theyare invoked;and we could,were we absolute puristsin this area,require an equally full exploration as towhether a two-thirdsmajorityof those attending aspecial meeting is, in practice,significantly differentfrom a two-thirdsmajorityof all members in the par-ticular bargaining unit.Then,when we were throughwith the hearing,itwould be possible for either ourRegional Director or this Board to engage in lengthyrationalization and exploration of whether a failure tohave stated all conceivably relevant provisions of theconstitution amounted to a "misrepresentation," orwhether a statement preparedby a layman, roughlysummarizing the provision perhaps most frequentlycalled intoplay in typicalbargaining situations, wassufficiently"truthful"to pass muster.It would be more troublesome and difficult to knowhow one would develop in a hearing whether the state-ment had a significant impact on the voters'minds.Our test,however,has never been one of actual im-pact on voter choice,but rather a tendencymateriallytomislead.The existence of a tendency is a mattercalling for the exercise of our own administrative ex-pertise, rather than something which is susceptible todevelopment throughan evidentiaryhearing.The argumentof the objectorsthat the closeness ofthe vote hereshouldcompel us to direct a hearing is,to us,unpersuasive,even though we have sometimesseen similar comment in judicial opinions.Itwouldappear to us more logical that if an alleged misrepre-sentation were truly "material"one would expect thevote to have beenheavilylopsided, since such a resultmight indicate that the alleged misstatement had beenso effective and so material that it could well haveinfluenceda verylarge number of voters.The Regional Director here,affirmedby the Boardin the underlying representation case,did not directa hearing and instead found,inter alia,that the Peti-tioner had not substantially departed from the truthor engaged in material misrepresentations when it as-serted that a two-thirds majority would be needed tocall a strike.Neither he nor we chose to engage inlengthy rationalizations to support this conclusion.Such abbreviated statements seem on occasion todisturb both parties and reviewing courts. As pointedout earlier in this opinion,we are aware of a recenttrend requiring us to defend such conclusions by tho-roughgoing articulation of all of our premises, oreven,as we are urged here,to conduct a hearing. Butit seems neither practical nor necessary to have beforeus a lengthy and detailed development of the nicetiesof all conceivable applications of the UAW constitu-tion. Nor in such a case as this do we believe it admin-istratively sound to pursue the taking of evidence ofdubious value as to all of the possible elements whichhave gone into voter choice in an effort to reach aconclusion about the probable impact of the allegedmisrepresentation.Rather, we conclude here, as we frequently do, thatthis case appropriately calls not for a prolonged, tal-mudic discussion of each and every aspect of the al-leged misrepresentation,but rather for an exercise ofboth common sense and administrative expertise.That common sense and expertise initially led us andstill lead us to the conclusion that even if the allegedlyoffending statement might technically be within apurist definition of "misrepresentation,"we do notthink it to have been a significant one nor one callingeither for a hearing or for disregarding the secret bal-lotmadeby the voters.We understand the law to permit us to make sucha judgment even where other reasonable men mightmake different ones on the basis of the facts involved.We must, we think, be allowed a reasonably broadarea of discretion in judging whether the alleged mis-representation isprima faciesufficient to justify eithera hearing or a rerun election.There are many intangi-bles going into such a judgment. We may,for exam-ple,take into account the current degree ofsophistication of the voters at a particular time or ina particular area of thecountry.We may also call intoplay the expertise we develop in observing throughour own eyes and through the eyes of regional person-nel directly involved in the conductof some 9,000elections a year. For we are faced in each case witha judgment both as to how material alleged misrepre-sentations in a given subject area may be in a particu-lar place and in a background of the tenor of theparticular time.We may also appropriately bear inmind the character of the particular work force in-volved and what we observe to be the reputation and 532DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe relative strength of the employer or the labor orga-nization alleged to have made a material misrepresen-tation.All of these factors, whether they be labeled"common sense" or "expertise,"help mold our con-clusions in such cases as this.We find nostatutorycommand requiring us to schedule full hearings as aprerequisite to the exercise of this administrative dis-cretion nor to elaborate in every case,upon the writ-ten record,all of the judgmental considerations whichwe have brought to bear upon this essentially admin-istrative determination.We therefore find that the Respondent has notraised any issue which is properly litigable in thisunfair labor practice proceeding.We sjtall,according-ly, grant the General Counsel's Motion for SummaryJudgment and deny the Respondent's cross-motionfor summary judgment.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACTposes within the meaning of Section 9(b) of the Act:All production and maintenance employeesemployed at the Respondent's Trenton, Missou-ri,plant, including the shipping and receivingclerks and inspectors, but excluding office cleri-cal employees, professional employees, guards,and supervisors as defined in the Act.2. The certificationOn March 20, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 17 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on September 14, 1972, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.1.THE BUSINESS OF THE RESPONDENTThe Respondent,aMissouricorporation, is en-gaged in the manufactureof radiators for automotiveand agricultural equipment at itsplant facility atTrenton,Missouri. In thecourseand conduct of itsbusiness at its plant, the Respondentannually sellsand shipsproductsvalued in excessof $50,000 direct-ly to pointslocated outsidethe Stateof Missouri andannually purchases goodsvaluedin excessof $50,000directly frompointslocated outside theState of Mis-souri.We find, on the basisof the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and thatitwill effectu-ate the policiesof the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aero-space& AgriculturalImplementWorkers of America(UAW) is a labororganizationwithin themeaning ofSection 2(5) of the Act.III.UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unitappropriate for collective-bargaining pur-B. The Request To Bargain andRespondent's RefusalCommencing on or about September 21, 1972, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about September 28, 1972, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since September 28, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operationsdescribed in section I, above, have a close,intimate,and substantial relationship to trade, traffic, and com-merceamong the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce. MODINEMANUFACTURING CO.533V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Modine Manufacturing Company is an employ-er engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Union, United Automobile, Aero-space & Agricultural Implement Workers of America(UAW) is a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees em-ployed at the Respondent's Trenton, Missouri, plant,including the shipping and receiving clerks and in-spectors, but excluding office clerical employees, pro-fessionalemployees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4.Since September 14, 1972, the above-named la-bor organization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about September 28, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterferingwith, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engagingin unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, ModineManufacturing Company, its officers,agents,succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment, with International Union, Unit-ed Automobile, Aerospace & AgriculturalImplementWorkers of America (UAW) as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All production and maintenance employeesemployed at the Respondent's Trenton, Missou-ri,plant, including the shipping and receivingclerks and inspectors, but excluding office cleri-cal employees, professional employees, guards,and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its plant at Trenton, Missouri, copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 17 after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and be7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." 534DECISIONSOF NATIONAL LABOR RELATIONS BOARDmaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by anyother material.(c)Notify the Regional Director for Region 17 inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER KENNEDY,concurring:I concur in the result.In my view,the Board proper-ly overruled the objections and issued a Certificationof Representative in Case 17-RC-6777.Ido notadopt the discussion of my colleagues with respect totheHollywood Ceramicsissue and their statement ofthe circumstances under whichtheywould directhearings on alleged misrepresentations.APPENDIXterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employeesemployed at the Respondent's Trenton, Mis-souri, plant, including the shipping and receiv-ing clerks and inspectors, but excluding officeclericalemployees, professional employees,guards, and supervisors as defined in the Act.MODINEMANUFACTURINGCOMPANY(Employer)NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuseto bargain collectively con-cerning ratesof pay,wages,hours, and otherterms and conditionsof employment with Inter-national Union, United Automobile, Aerospace& AgriculturalImplementWorkers of America(UAW) asthe exclusive representativeof the em-ployees inthe bargainingunit described below.WE WILL NOT in any like or relatedmanner in-DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 610 Federal Building, 601 East 12thStreet, Kansas City, Missouri 64106, Telephone 816-374-5181.